A motion for a rehearing was granted June 1, 1885, and the cause was reargued February 2, 1886.
T. B. Hudd, for the appellants. [Flo brief on file.]
For the respondent there was a brief by John C. <& A. C. Neville, and oral argument by Mr. A. C. Neville.
The following opinion was filed February 23, 1886:
Lyon, J.
This case was argued at a former term, and an opinion filed therein. The judgment of the circuit court was reversed. Because the court misapprehended some most material facts in the case a rehearing was granted. The cause has been again argued. It is only necessary to correct those errors hei’e, without restating the facts of the case. A reference to the statement of the case in the former opinion as herein corrected, must suffice.
■It is said in the former opinion that the deed of 1854, executed by the administrator of the estate of Cox to Law-ton, the grantor of the plaintiff, was not recorded until November 30, 1858. A closer examination of the voluminous and complicated record discloses that it was duly recorded March 15, 1854, two days after its date.
It is also said in that opinion that the deed of the equity of redemption in the premises in controversy, by the as-signee in bankruptcy of Ellwood Loy, was executed in 1870 to the purchasers of the premises under a mortgage foreclosure sale. The facts are it was executed to the executors of Jordan, the deceased mortgagee of the premises, Sep*279tember 30, 1871, and was duly recorded October 6, 1871. The error in date was caused by a clerical mistake in printing the finding of the court as to that deed. The error in the description of the grantees is immaterial.
It may be further stated that the deed executed by the administrator of the estate of Oox to Barrows, of the Wilcox mill property, was recorded November 30, 1858; and that the lease of April 4, 1861, executed by the plaintiff to Barrows, was recorded September 19, 1871.
It was assumed i.n the former opinion that such lease expired, by its terms, April 4, 1871. In respect to the piling-ground and wharf lot, it did then expire; but in respect to the extra water-power therein leased, it did not expire until April 1, 1880. This mistake now seems to the writer to have been inexcusable. We will now briefly consider the case in the light of these corrected facts.
1. As to the extra water-power specified in the lease of 1861. It will be remembered that one of the defendants became the owner of the Wilcox mill property in 1873, under mesne conveyances from Barrows, who was the grantee of the administrator of the Oox estate. Cox is the common source of title. None of those conveyances expressly include such, extra water-power in terms. The immediate grantee of Barrows wTas Ellwood loy. The deed to Loy was executed in 1865. In 1867 he paid or tendered to the plaintiff the rent of the extra water-power and piling-ground, under the lease of 1861, and as the assignee of such lease. This was an effectual attornment by him to the plaintiff, which undoubtedly charged him as tenant of the plaintiff in respect to such extra water-power and piling-ground under the lease of 1861.
The title of the property so conveyed to him by Barrows remained in Loy, or (what is the same thing by reason of their privity) in his assignee in bankruptcy, until the latter conveyed to the executors of Jordan, who are the immediate *280grantors of one of the defendants. This last-mentioned conveyance was not recorded until after the lease of 1861 had been recorded. Hence each grantee of the Wilcox mill property, from Loy to the defendants inclusive, took his conveyance with notice, actual or constructive, of the existence and terms of the lease of 1861.
The extra water-power specified in that lease was, during the term of the lease, appurtenant to the Wilcox mill, and a conveyance of such mill property, with the appurtenances, necessarily operated as an assignment of the lease thereof to the grantee. The defendants have used such extra water-power in the mill since one of them became the owner of the mill property, knowing that their grantees used the same under the lease, and have failed to show any other right to its use. It seems necessarily to result that such use must be referred to the lease thus assigned to one of them, and hence that they are tenants of the plaintiff in respect to such extra water-power, and chargeable with the rent therefor reserved in the lease of 1861. This is but an application of the familiar rule that, if a lessee assigns his term, the assignee who goes into possession of the leased premises is liable to the lessor for the rent reserved in the lease.
2. The only circumstance deemed material which distinguishes the claim for the use of the piling-ground and wharf lot from that for the use of the extra water-power, is that the term specified in the lease had expired as to those parcels before the defendants entered upon them.
The facts now appear that the defendants and their grantors, when their respective conveyances were executed, were chargeable with record notice that the administrator of the Oox estate conveyed these parcels to Lawton, the grantor of the plaintiff, in 1854; and the defendants were chargeable with similar notice that their remote grantor, Barrows, held those parcels as tenant of the plaintiff. Al*281though the term specified in the lease had expired when one of the defendants took a conveyance of the Wilcox mill property, yet it does not appear that the plaintiff ever entered upon such parcels, or that there was any formal surrender of them. The defendants’ grantors retained the actual possession of the piling-ground until they conveyed it in 1873; and, although they took no actual possession of the wharf lot, it does not appear that it was ever vacated, ready for reoccupancy by the plaintiff. The defendants assert no right to either parcel, except such as they derive through the conveyance of the mill property, piling-ground, and appurtenances, to one of them. The effect of that conveyance upon the lease has already been considered. From these facts we think the conclusions must follow that although the term specified in the lease expired in 1871, yet there was a holding over with the consent of the plaintiff, and that the tenancy of the grantees of Barrows, including the defendants, did not thereby terminate, but continued a tenancy from year to year, or at will, subject to the conditions of the lease of 1861.
If we are correct in these views, it follows that the defendants are liable for the stipulated rent of those parcels, as well on general principles of law as under sec. 2189, R. S. See, also, Wittman v. M., L. S. & W. R. Co. 51 Wis. 89.
There is some testimony tending to show a conveyance of the mill property by the defendant owner in 1874. If such is the fact, it is immaterial. The defendants' remained in possession of the leased property, and operated the mill, until this action was commenced, and that is sufficient to fix their liability for the rent.
We are thus brought to the conclusion that the judgment of the circuit court is correct. It must therefore be affirmed.
By the Goart.— Judgment affirmed.